Citation Nr: 1606902	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD) with depression evaluated as 50 percent prior to October 31, 2012, a higher disability rating for PTSD with depression and traumatic brain injury (TBI) with vertigo evaluated as 70 percent from October 31, 2012 to November 30, 2014, and 100 percent from December 1, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2001 to November 2004, and from May 2007 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating higher than 50 percent for PTSD with depression.  In a July 2015 Decision Review Officer Decision, the RO granted a 70 percent rating for PTSD with depression and TBI with vertigo effective October 31, 2012, and assigned a 100 percent evaluation effective December 1, 2014.  Thus the issue is characterized as reflected on the title page.  

As will be discussed further below, the issue of entitlement to TDIU is part of the Veteran's increased rating claim for PTSD with depression and TBI with vertigo.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  

The Board notes that the August 2015 VA Form 8 Certification of Appeal listed the issue on appeal as entitlement to an earlier effective date prior to December 1, 2014 for a 100 percent rating for the service-connected PTSD.  However, the effective date issue is part and parcel of the increased rating issue currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Hart, the Board will review the adequacy of the evaluations assigned throughout the appeal period, including the effective date assigned to the 100 percent evaluation in question.  As such, the effective date issue is moot as a separately appealable issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. Prior to October 31, 2012, the Veteran's service-connected PTSD with depression is shown to have been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.

2.From October 31, 2012 to November 30, 2014, the service-connected PTSD with depression and TBI with vertigo is not shown to have been manifested by a disability picture that more nearly approximates that of total occupational and social impairment.  

3. From December 1, 2014, the service-connected PTSD with depression and TBI with vertigo was assigned a maximum schedular rating of 100 percent.

4. From December 1, 2014, the service-connected PTSD with depression and TBI with vertigo caused total occupational and social impairment thereby rendering the Veteran unemployable.


CONCLUSIONS OF LAW

1. Prior to October 31, 2012, the criteria for the assignment of a rating of 70 percent, but not higher, for the service-connected PTSD with depression have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. The criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD with depression and TBI with vertigo prior to December 1, 2014 and higher than 100 percent from December 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3. From December 1, 2014, the criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2010 of the criteria for establishing an increased rating claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA PTSD examinations in January 2011, March 2014, and March 2015.  The examiners  reviewed the Veteran's claims file and provided the information necessary to evaluate the PTSD under the applicable rating criteria.  The Board finds that the VA examinations along with the other evidence of record are adequate to rate the Veteran's service-connected PTSD with depression and TBI with vertigo.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with depression and TBI with vertigo has been under the General Rating formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (e.g., unprovoked irritability with violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  DSM-V is applicable in the instant case as the issue on appeal was certified to the Board in August 2015 and thus is after August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  The Board notes that the GAF scale was removed from the more recent DSM-V.  See DSM-V, Introduction, The Multiaxial System (2013).  However, case law provides that one factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  Thus the Veteran's GAF's scores will be considered in evaluating his psychiatric disorder.  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Evidence

By way of history, the RO in a rating decision on April 19, 2010, denied the Veteran's claim for an increased rating claim for PTSD.  The Veteran did not disagree with this determination and in a Report of General Information in August 2010 raised the issue of an increased rating for PTSD.  Thus in the present case, the April 2010 rating decision is the last final unappealed rating decision and the effect of that finality precludes consideration of evidence prior to the date of this rating decision.  

On VA examination in January 2011, the examiner noted that the Veteran's PTSD symptoms included recurrent and intrusive thoughts (flashbacks), dreams (nightmares) of life threatening combat or combat related situations experienced while in Iraq, reliving these traumatic experiences, intermittent feelings of anxiety and depression, hypervigilance, insomnia, social isolation and withdrawal,
hyperarousal, increased startle response, poor concentration, feelings of guilt, and avoidance of situations that may provoke memories of combat or combat related situations.  The Veteran had marital problems, but was currently living with his second wife.  The examiner stated that the Veteran was neatly groomed, alert and fully oriented to person, place, time, and situation.  He was pleasant, cooperative, logical, coherent, and relevant.  His speech was normal, and affect was appropriate.  He denied and there was no evidence of hallucinations, delusions, suicidal or homicidal ideations.  His immediate, recent, and remote memory functions were intact.  His insight, ability to abstract and calculate, judgement, and reality testing were all within normal limits except insight and judgement were impaired with regard to his use of alcohol.  The examiner commented that the Veteran exhibited  no inappropriate, ritualistic, or obsessive behaviors.  His GAF score was 50.  He was able to administer his own financial affairs.  The Veteran was capable of performing activities of daily living, but had difficulties establishing and maintaining effective work, academic, and social relationships.  He was never suicidal nor considered an imminent danger to either himself or others.

VA progress notes in April 2011 show the Veteran had more flashbacks, decreased concentration, and irritability.  In May 2011 the records show that the Veteran was anxious, had a depressed mood, increased recollections of combat, almost daily distressing nightmares, isolated flashbacks, increased anger, crying spells, and lack of motivation.  The mental status exam shows that he was anxious, depressed, and irritable.  He denied having any suicidal and homicidal ideas, as well as any hallucinations.  He was alert and his orientation was normal to person, place and time.  He had fair concentration, attention, judgment, and insight.  The GAF score was 44.  That same month his GAF score was reported to be 55 and he appeared to be well groomed.  His speech was normal.  He had auditory hallucinations but no homicidal or suicidal plans.  He had memory problems and difficulty concentrating.

In the March 2012 Form 9 Appeal the Veteran stated that he had severe anxiety, panic attacks, lack of concentration, memory and sleep loss.  He also was withdrawn.  

Other VA treatment records during the appeal period are cumulative of the evidence presented herein.  Records from May 2013 to August 2013 additionally show GAF scores of 47 and 50.  

On VA examination in March 2014, the examiner noted that the Veteran's current diagnoses included PTSD, a specified depressive disorder assessed as short duration depressive episode, and an alcohol abuse disorder in partial remission.  The examiner stated that the symptoms attributable to PTSD included, anxiousness,  anger, being scared with memories and nightmare of combat.  The Veteran also had increased arousal and reactivity, avoidance symptoms, and negative alterations in mood and cognitions.  His depressive disorder was associated with a depressed mood, loss of motivation, and wanting to be left alone.  Symptoms associated with TBI included dizziness, headaches, and hypersensitivity to sound and light.  

The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner commented that the Veteran's problems with school and focusing, detachment from others, and loss of motivation were related to his PTSD or depressive disorder or both.  The examiner was unable to differentiate what portion of the indicated level of occupational and social impairment was attributable to the TBI as all disorders more likely than not include concentration and memory problems.  Concentration difficulties were reported to be the main occupational problem.  

The examination shows that the Veteran was in school for the last 5 years and had problems concentrating.  He had to retake classes and had relatively poor grades.  He had marital problems, separated and got together again with his wife.  His wife called the police a few times because of domestic violence.  The Veteran had a non-existent relationship with his parents and siblings but a relatively good relationship with his minor children.  The Veteran's PTSD symptoms per the DSM-V, included recurrent, involuntary, and intrusive distressing memories of a traumatic event; recurrent distressing dreams; intense or prolonged psychological distress and marked psychological reactions at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance of distressing memories, thought, feelings associated with traumatic events; avoidance of external reminders that arouse distressing memories; markedly diminished interest or participation in significant activities; detachments; persistent inability to experience positive emotions; irritable behavior and angry outbursts; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; concentration problems and sleep disturbance.  His PTSD symptoms included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances to include a worklike setting, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, and irritability.  The examiner opined that the Veteran did not appear to pose any threat or danger to himself or others. 

On the VA TBI examination in February 2015, the examiner opined that the Veteran's residual conditions attributable to TBI impacted his ability to work as he had to take breaks due to headaches, which may slow him down.

On VA PTSD examination in March 2015, the examiner stated that the Veteran's diagnoses included PTSD with depression and anxiety, and alcohol use disorder in sustained partial remission which was secondary to PTSD.  The examiner commented that the Veteran's symptoms were mainly related to his PTSD and his TBI likely exacerbated symptoms of memory impairment, anxiety, depression,
poor judgment, and difficulty with decision making and speaking.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's marriage was strained and he did not have a relationship with his parents or siblings.  He did not have friends and tended to isolate himself.  

The examiner further noted that the Veteran had trouble in school due to concentration problems and anxiety.  In October 2014 he was fired from his job as an accountant due to difficulty keeping up and learning quickly.  His PTSD symptoms per the DSM-V included recurrent, involuntary, and intrusive distressing memories of the traumatic event; recurrent distressing dreams; flashbacks; avoidance; inability to remember an important aspect of the traumatic event; detachments; irritable behavior and angry outbursts; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; concentration problems, and sleep disturbance.  

The symptoms the Veteran had, listed in the General Rating Formula for Mental Disorders, included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine actives, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Veteran's lay statements are also considered and acknowledged as the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).

As discussed in the Introduction, in the July 2015 rating decision the RO granted a 70 percent rating for PTSD with depression and TBI with vertigo effective October 31, 2012, and assigned a 100 percent evaluation effective December 1, 2014.  The RO based this decision on the March 2014 VA examination whereby the examiner determined that it was not possible to differentiate among symptoms attributable to each diagnosis due to excessive overlap,  Thus, the RO decided that as the co-morbid mental disorder manifestations cannot be clearly separated, it was appropriate to assign a single evaluation for PTSD with depression and TBI with vertigo.  The 70 percent rating was assigned effective October 31, 2012, as this was one year prior to the receipt of the Veteran's claim for TBI based on liberalizing legislation.  See 38 C.F.R. § 3.314 (a)(3).  The 100 percent rating was assigned from December 1, 2014, which is the date the Veteran claimed his PTSD increased in severity.  

For the reasons set forth below, the Board finds that the lay and medical evidence supports the criteria of a 70 percent rating for PTSD prior to October 31, 2012.  The Board acknowledges that VA treatment records show a GAF score of 55 percent in April 2011, as well as symptoms that are included in the criteria for ratings lower than 70 percent.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) , the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating prior to October 31, 2012. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  It is the impact of the symptoms on occupational and social functioning that determines the rating.  The Board places high probative value on the evidence showing that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating. 

Prior to October 31, 2012, the evidence has shown that the Veteran had a depressed mood, irritability, panic attacks, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  See January 2011 VA examination, April 2011 VA progress notes, and March 2012 Form 9 Appeal.  He was withdrawn and had marital problems.  See March 2012 Form 9 Appeal and January 2011 VA examination.  He also was unable to adapt to stressful circumstances as he had problems focusing in school while pursuing his college degree and had to retake many of his classes.  See March 2014 VA examination noting that the Veteran was in school for the past 5 years.  His GAF scores were primarily 44 and 50, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

For the reasons explained above the Board finds that prior to October 31, 2012, the Veteran's symptoms were of such duration, severity and frequency that they equated to the criteria for a 70 percent rating that caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Thus, resolving all doubt in his favor, the Board finds that the evidence supports the assignment of a 70 percent rating for PTSD with depression prior to October 31, 2012. 

However, at no point prior to December 1, 2014, has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating as that rating requires evidence of total occupational and social impairment.  While the Veteran had auditory hallucinations noted in April 2011 and instances of domestic violence noted in March 2014, neither the lay nor medical evidence of record discussed above shows that the Veteran had total occupational and social impairment.  He has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of symptoms of such severity, frequency and duration that they equate to total occupational and social impairment or approximate the criteria for a 100 percent rating prior to December 1, 2014.  Rather, during this period, the evidence shows that the Veteran has maintained good orientation and speech, and was pursuing a college degree and worked until October 2014.  He did not pose any threat or danger to self or others.  See January 2011 VA examination, April 2011 VA treatment record, and March 2014 VA examination.  Furthermore, although he has had domestic violence and marital problems, he lived with his wife and had a relatively good relationship with his 2 minor children.  See January 2011 and March 2014 VA examinations.  Thus such evidence negates a finding of total occupational and social impairment.

As discussed above, the RO in the July 2015 rating decision assigned a 100 percent rating effective December 1, 2014 based on the Veteran's March 2015 VA examination which showed that the Veteran's PTSD was manifested by symptoms to include being disoriented, unable to maintain minimal personal hygiene, and persistent delusions.  As the Veteran has already been assigned a 100 percent rating from December 1, 2014, the maximum rating clearly addresses the severity of the service-connected PTSD with depression and TBI with vertigo.  As the record contains no evidence showing that the Veteran is entitled to any additional higher ratings at any point during the instant appeal, no additional staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are for consideration in increased rating claims).

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms and that he has submitted credible statements as to his symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's psychiatric disability is evaluated.  To the extent that the Veteran is contending that he is entitled to higher or additional ratings during the entire appeal period, the medical evidence is more probative than any implied pleadings or lay evidence to the effect that additional higher evaluations should be assigned.

Notably, in the July 2011 notice of disagreement, the Veteran through his representative stated that his symptoms most closely approximate the criteria for a 70 percent rating for PTSD.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Although it is unclear whether the Veteran limited his appeal to the 70 percent evaluation, the Board herein has determined that prior to October 31, 2012, a 70 percent rating is warranted.  He already has been in receipt of a 70 percent rating from October 31, 2012, and a 100 percent rating from December 1, 2014.  Thus at no point during the appeal period has the Veteran's PTSD been rated less than 70 percent disabling.  

The claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he has been unemployed due to his service-connected PTSD.  For most of the appeal period prior to December 1, 2014 he was pursuing a college degree or working.  However, since the RO determined that effective December 1, 2014 the Veteran's PTSD causes total occupational and social impairment, this necessarily also means his PTSD precludes him from obtaining and maintaining substantially gainful employment so as to also warrant a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that General Counsel precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the O.G.C. precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board therefore is also granting effective December 1, 2014, rather than dismissing as moot, the TDIU claim since the total occupational and social impairment due to the service-connected PTSD also is reason to grant a TDIU inasmuch as the severity of this disability precludes the Veteran from engaging in all forms of employment that is substantially gainful.  See Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD with depression are approximated prior to October 31, 2012.  38 C.F.R. § 3.102.  From October 31, 2012 to November 30, 2014 the criteria for a  rating higher than 70 percent for PTSD with depression and TBI with vertigo are not approximated.  Id.  From December 1, 2014 the RO already has granted the Veteran a 100 percent rating for PTSD with depression and TBI with vertigo and effective December 1, 2014 the criteria for TDIU are approximated.  Id. 

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Prior to October 31, 2012, a 70 percent rating, but not higher, for the service-connected PTSD with depression is granted, subject to the regulations governing the payment of monetary benefits.

From October 31, 2012 to December 1, 2014 a rating higher than 70 percent and from December 1, 2014 a rating higher than 100 percent for the service-connected PTSD with depression and TBI with vertigo is denied.

From December 1, 2014, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


